       Case 5:20-cv-00561-JKP-ESC Document 21 Filed 09/24/20 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION


PABLO CERDA,

               Plaintiff,

v.                                                   No. SA-20-CV-00561-JKP

ALLSTATE FIRE AND CASUALTY
INSURANCE COMPANY,

               Defendant.

                            MEMORANDUM OPINION AND ORDER

       Before the Court is Plaintiff Pablo Cerda’s Motion to Remand, and Response thereto.

ECF Nos. No. 9, 11. Upon consideration of the Motion, the Response, the pleading before the

Court and evidence submitted, the Court concludes the Motion to Remand is DENIED.

                                    BACKGROUND FACTS

       The undisputed facts show Cerda filed an Original Petition in state court naming Allstate

Indemnity Company (incorrectly named and sued as Allstate Fire and Casualty Insurance Com-

pany, hereinafter, “Allstate”) as the sole defendant on March 27, 2020. On May 6, 2020, at 3:21

p.m., Allstate filed in this federal court its Notice of Removal, attaching the Original Petition and

other required documents. Also on May 6, 2020, at 3:27 p.m., Cerda filed in state court a First

Amended Petition. Finally, at 3:51 p.m., on May 6, 2020, Allstate filed in state court its Notice of

Removal of the case to this federal court.

       Cerda now moves to remand this case to state court asserting he added a non-diverse de-

fendant, Corey Tate, in his First Amended Petition. While Cerda produces and attaches to his

Motion to Remand a Notice of Filing of the First Amended Petition, he does not attach, or oth-
       Case 5:20-cv-00561-JKP-ESC Document 21 Filed 09/24/20 Page 2 of 4




erwise present to this Court, a copy of the First Amended Petition. Cerda did not seek leave to

amend his Complaint in this Court.

          Cerda also asserts in his Motion to Remand he served Mr. Tate by electronic service in

state court. The proof of filing shows only Allstate’s attorney received notice of this filing

through electronic service. This form of service does not appear to be proper. See Fed.R.Civ.P.

4(e); Tex.R.Civ.P. 106(a); Tex.R.Civ.P. 107(a)-(c). Cerda does not produce or otherwise present

to this Court any proof of service pursuant to the Federal or Texas Rules of Civil Procedure.

          At the Initial Pretrial hearing held by Magistrate Judge Chesney on August 12, 2020,

Cerda stated he does not intend to seek leave to amend the Original Complaint, that is, the Origi-

nal Petition filed in state court. The Scheduling Order deadline to amend pleadings is now

passed.

                                              ANALYSIS

          A federal court holds original, diversity jurisdiction in a case between citizens of different

states when the amount in controversy exceeds $75,000, exclusive of interest or costs. 28 U.S.C.

§ 1332(a). Still, even if diversity jurisdiction under Section 1332(a) exists, an action filed in state

court is not removable if any properly joined and served defendant is a citizen of the state in

which the action is brought. 28 U.S.C. § 1441 (a), (b)(2)(emphasis added); Grizzly Mountain

Aviation, Inc. v. McTurbine, Inc., 619 F. Supp. 2d 282, 286 (S.D. Tex. Apr. 4, 2008). The remov-

ing party has the burden to show federal jurisdiction exists and removal was proper. Scarlott v.

Nissan N. Am., Inc., 771 F.3d 883, 887 (5th Cir. 2014). This burden extends to demonstrating

both the jurisdictional basis for removal and compliance with the requirements of the removal

statute. See Carpenter v. Wichita Falls Indep. Sch. Dist., 44 F.3d 362, 365 (5th Cir.1995). “Chal-

lenges to removal jurisdiction require an inquiry into the circumstances at the time the notice of



                                                    2
       Case 5:20-cv-00561-JKP-ESC Document 21 Filed 09/24/20 Page 3 of 4




removal is filed.” Briggs v. Toyota Mfg. of Tex., SA-07-CV-1031-FB, 2008 WL 11417205, at

*5–6 (W.D. Tex. Sept. 17, 2008).

       At the time Allstate removed this action to this Court on May 6, 2020 at 3:21 p.m., Cer-

da’s Original Petition was the live pleading. Allstate properly attached the Original Petition to

the Notice of Removal, and this Original Petition is properly before the Court. Allstate’s Notice

of Removal, and the Original Petition satisfy its burden to demonstrate both the jurisdictional

basis for removal and compliance with the requirements of the removal statute.

       Cerda asserts in his Motion to Remand that he filed in state court a First Amended Peti-

tion adding Tate, a non-diverse defendant. However, Cerda did not attach the First Amended Pe-

tition to his Motion to Remand or otherwise present it to this Court. Cerda does not dispute he

filed the First Amended Petition only in state court after Allstate removed the case to this Court.

Therefore, the First Amended Petition is not part of the record this Court may review. Cerda’s

reference to the First Amended Petition in his Motion to Remand is not evidence.

       Cerda indicated to this Court he does not intend to seek leave to amend his Complaint

pursuant to 28 U.S.C. § 1447(e), and the Scheduling Order deadline to do so is now passed.

       Consequently, the Complaint and evidence properly before this Court demonstrate the

only named defendant at the time of removal, Allstate, holds diverse citizenship from Cerda and

is not a citizen of Texas. These facts are undisputed. Consequently, Allstate demonstrates this

Court held diversity jurisdiction at the time of removal, and Cerda has not shown any evidence to

refute this showing. Cerda’s Motion to Remand is denied on this basis.

                                        CONCLUSION

       For the reasons stated, Cerda’s Motion to Remand is DENIED.




                                                3
Case 5:20-cv-00561-JKP-ESC Document 21 Filed 09/24/20 Page 4 of 4




It is so ORDERED.
SIGNED this 24th day of September, 2020.




                           JASON PULLIAM
                           UNITED STATES DISTRICT JUDGE




                                     4
